Citation Nr: 1602049	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and R.S.




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Hartford, Connecticut regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a videoconference hearing before the undersigned in November 2015.  A transcript is in the record.  New evidence submitted at that time was accompanied by a waiver of RO review. 

The Veteran's claim for service connection for PTSD has been developed as a request to reopen a previously denied claim on the basis of new and material evidence. 

However, the record shows that following the initial denial of service connection in a July 1982 rating decision, the Veteran submitted a notice of disagreement in August 1982.  A statement of the case was issued in September 1982, after which the Veteran submitted a VA Form 9, Appeal to Board of Veterans Appeals in December 1982.  The Veteran was sent a letter in December 1982 that acknowledged the receipt of his appeal.  Thus, all the steps necessary to appeal the original denial to the Board were completed.  See 38 C.F.R. § 20.200 (2015). 

The Veteran requested a hearing at the RO in his substantive appeal.  The December 1982 letter informed the Veteran that he was scheduled for a hearing on January 25, 1983.  The Veteran responded in a January 25, 1983 letter that he requested a 30 day postponement of the hearing in order to provide him time to obtain additional evidence.  In addition, he stated that the only issue he wished to be considered was that for PTSD, and he requested that a claim for service connection for a right knee disability be withdrawn.  Afterwards, the record does not show any further communication between the Veteran and the RO until 1987.  

There is no indication that the Veteran ever withdrew the appeal of his claim for service connection for PTSD.  There is also no indication that this matter was ever before the Board until the current decision.  Therefore, as the July 1982 rating decision was properly appealed to the Board, but as no action was ever taken to transfer that appeal to the Board, this rating decision was never final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).  It follows that as the July 1982 rating decision was never final, then new and material evidence is not required to reopen the claim.  The Board will consider the Veteran's claim on a de novo basis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD that is based on an in-service stressor for which there is credible supporting evidence. 

2.  The Veteran did not serve in combat and his reports of fear of hostile enemy action are not consistent with the circumstances of his service.

3.  Coronary artery disease was not shown in service or until many years after discharge from service, and is not caused or aggravated by a disease or injury in active service, including herbicide exposure. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for post-traumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(f) (2015).  

2.  The criteria for entitlement to service connection for ischemic heart disease, including coronary artery disease, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a January 2012 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although it was not provided to him prior to the initial adjudication of his claim for service connection for PTSD, there has been no harm to the Veteran as this claim has been readjudicated since he received the letter and had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  This letter was provided prior to the initial adjudication of his claim for a heart disability.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a VA examination of his PTSD, which includes the appropriate findings and opinions.  The Veteran's VA treatment records have also been obtained, as have all pertinent private medical records.  Attempts have been made to verify the Veteran's PTSD stressors and claimed exposure to herbicides through the appropriate sources, and these attempts continued until it was determined that additional attempts would be of no further benefit.  

The Veteran has not been afforded a VA examination for his claimed heart disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran contends that his heart disease first developed in the 1980s, many years after discharge, but is the result of in-service herbicide exposure.  The presence of a current heart disease is not in dispute and the claim turns on whether he was exposed to herbicides in service.  An examination could not substantiate such exposure.  The Veteran is not presumed to have been exposed to herbicides, and additional research has not been able to show that he was exposed.  Without this exposure to herbicides, the record does not indicate that the Veteran's current heart disability may be associated with active service, and an examination is not required.  See McLendon. 

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the Veteran's current psychiatric diagnoses and their relationship to active service.  There was a discussion of the Veteran's claimed stressors as well as his claimed herbicide exposure.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

There is no indication that there is any outstanding evidence that would be reasonably likely to substantiate the claims.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  PTSD is not a listed chronic disease; but ischemic heart disease, as a cardiovascular-renal disease is listed.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

If a stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  38 C.F.R. § 3.304(f)(3)).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran's service personnel records confirm that he served in the Air Force.  His awards and decorations include the National Defense Service Medal, and the Air Force Good Contact Medal.  

He changed his occupational specialty from a cook to a munitions specialist.  From July 1969 to August 1970 he was assigned to the 456th Munitions Maintenance squadron in Nakhon Phanom RTAFB, Thailand.  An August 1970 Performance Report shows that his duties were the break-out, inspection, electrical check and assembly of fire bombs and incendiary clusters, and to operate munitions handling equipment.  Additional comments state that he operated and maintained munitions handling equipment pertinent to the napalm operation.  He was given high marks and recommended for promotion.  A review of the service treatment records is negative for any injury due to enemy activity.  

A May 1988 VA psychiatric report states that the Veteran was a "Vietnam veteran" who presented with symptoms of anxiety and depression.  The Veteran reported that he began experiencing these symptoms in 1979, and they were complicated by his excessive use of alcohol.  He said that the onset of his reliance on alcohol began while stationed in Vietnam, where he was an ammunition expert charged with handling napalm bombs.  He felt conflicted about the use of napalm, and he also felt constant stress about the probability of Vietcong saboteurs in his area.  The report adds that an additional stressor encountered in Vietnam was that his wife had a very difficult pregnancy.  At the conclusion of a mental status examination, the diagnosis was generalized anxiety disorder, and alcoholism in remission.  The examiner added that many of the Veteran's symptoms were characteristic of servicemen who served in the Vietnam conflict.  

A September 1989 VA Counseling Intake Assessment shows that the Veteran desired to talk with someone about marital issues.  In describing his military experience, the Veteran reported he was a napalm specialist, and that he had been in Vietnam in 1970 at Nakhon Phanom, which he added was on the border of Vietnam and Thailand.  He experienced traumatic events such as witnessing Vietcong killed by the Thais following interrogations; having the base hit by napalm, which resulted in many casualties; and having a soldier killed while on the perimeter.  The assessment did not include PTSD or any other psychiatric disability.

A December 2005 letter from R.S, a VA Counselor, states that the Veteran had been seen by him on both an individual basis and in group therapy since December 1989 for PTSD symptoms.  The counselor said that he had reviewed declassified unit records and there were a few "maneuvers" that had caused the Veteran's symptoms.  The counselor also enclosed casualty records which he said showed that the Veteran was under hostile fire on a regular basis and that death was all around him.  

Unit histories for the Veteran's 456th Munitions Maintenance Squadron for the months of January 1970, February 1970, and March 1970 were submitted with the December 2005 letter.  These histories are negative for any evidence of hostile enemy actions and for any casualties sustained within the unit.  

The results of an internet search of a Vietnam casualty data base was also included with the December 2005 letter.  This shows the names of 13 people who died in Thailand in 1970.  The locations within Thailand of these deaths were not given.  The casualty type for each death was listed as "Non-Hostile, Died Other".  

The Veteran provided testimony regarding his claimed stressors before a Decision Review Officer in February 2006.  He testified that his job was stressful because before his arrival at Nakhon Phanom RTAFB there had been an explosion at another ammo dump, and he was afraid it might happen again.  The Veteran said that the base had incoming rounds on his first day there.  On the second day he had been attacked by a Thai who worked at the base but who was sympathetic to the Viet Cong.  This attacker was shot dead in front of him by another Thai national.  The Veteran further testified that in addition to his duties as a munitions specialist he was also an expert in setting up booby traps for the enemy outside the perimeter.  

On one occasion he was unable to make radio contact with his men manning the perimeter, all but two of his men were killed when the enemy infiltrated the perimeter, there were at least 20 to 30 killed, and he was wounded or injured in the leg.  He said that this occurred during the Tet offensive.  The Veteran reported another incident in which he was knocked off a 40 foot stack of bombs, fell, gashed his head, injured his right eye, and had a piece of wood enter his right side.  He states that he lost four men the day of this incident, which was also about the time he received a letter from the Red Cross informing him that his wife was having a very difficult pregnancy.  

The Veteran said it took him about three weeks to recover from these injuries and return to his job.  On another occasion the enemy again attempted to infiltrate the base at which time the Veteran testified he witnessed the deaths of three Marines and two guard dogs.  Finally, the Veteran stated that seven of his men were killed by a child who was wearing a bomb.  See Transcript.  

In a December 2009 memorandum, the RO noted the results of attempts to verify the Veteran's reports that members of the 56th Security Police had been killed while on perimeter duty at his ammunition dump, which the Veteran said occurred in May 1969.  The US Army & Joint Services Records Research Center (JSRRC) researched the incident by examining a February 1969 to September 1969 unit history for the 56th Security Police Squadron at the Nakhon Phanom RTAFB.  This failed to report the deaths of any squadron members or members of the 101st Airborne while on perimeter duty during that time period.  It was also noted that the Veteran's reports of being knocked off a stack of canisters by the hook of a crane and being injured in a fall of 20 to 30 feet was not verified by his service treatment records.  The conclusion was that these stressors were not verified. 

A June 2011 from R.S., the VA counselor and social worker, states that the Veteran worked in a large hole that contained and concealed napalm bombs while he was stationed in Thailand.  He feared for his life because he could hear security dogs barking at the enemy near the perimeter.  The counselor concluded that the Veteran met the criteria for a PTSD diagnosis.  

The Veteran was afforded a VA PTSD examination in February 2012.  The diagnosis was chronic PTSD, as well as alcohol dependence in full remission.  He provided four stressor events relating to his experiences in active service; each of these involved enemy actions such as mortar attacks and sniper fire, and the examiner stated that each were related to fear of hostile military or terrorist activity.  The examiner found that all four of these events were adequate to support a diagnosis of PTSD, and that all four had contributed to the Veteran's PTSD diagnosis.  

The June 2012 VA examination states that the Veteran provided four stressors he believed were the cause of his PTSD.  The first stressor was an incident in which he was mortared while guarding ammunition, which threw him into the air and injured his right leg.  The second incident was that while he was in Cambodia a mortar round landed close by and knocked him to the ground, injuring his left leg.  In the third incident, while in Thailand the ammunition supply dump was attacked.  Two Marines and their dogs were killed as well as several other soldiers, but he was left alive.  Finally, the Veteran said that while stationed in Cambodia, Thailand, and Vietnam he was frequently shot at, mortared multiple times, and witnessed deaths.  

A July 2012 reply from JSRRC states that the historical records for the Veteran's unit at Nakhon Phanom, RTAFB for the period from July 1969 to December 1969 and January 1970 to March 1970 had been searched, as had additional historical material.  There was no report of an enemy sapper attack during these periods.  

A July 2012 memorandum from the RO lists six stressors claimed by the Veteran.  These included 1), mixing napalm and handling bombs in an ammunition storage area; 2) that the Nakhon Phanom RTAFB was infiltrated and attacked the second day he was there; 3) some of the Thai nationals working on his base turned out to be Viet Cong; 4) there were incoming rounds of mortar fire and sniper fire at his RTAFB; 5) plane fires on the flight line; and 6) a Thai killed a man he worked with.  

The results of research into these stressors showed that 1) While the Veteran's service at Nakhon Phanom RTAFB was verified as was his work in the napalm section of the 456th Munitions Maintenance Squadron, he did not report a specific incident related to this duty and none were shown in the records; 2) the JSRRC found no evidence of an enemy attack on the Nakhon Phanom RTAFB during the appropriate time frame; 3) there was no way to verify that individual Thai workers were allied with the Viet Cong without additional details that were not provided by the Veteran; 4) the Veteran did not provide a date range or specifics for the claimed mortar or sniper attacks, plus the JSRRC states that there was no record of an attack; 5 and 6) the Veteran did not provide a timeframe or specifics that would allow research to be conducted.  The memorandum concluded that without evidence from official sources the stressors could not be verified. 

An August 2012 email from J.E. states that he was assigned to the Nakhon Phanom RTAFB as a radio operator from June 1969 to June 1970.  He recalled that the base went on alert sometime between Christmas and New Year's.  Four "enemies" had breached the area; three were captured, and the fourth escaped.  There had been another alert after New Year's but he did not recall any further hostile action.  

In a November 2015 letter, D.C., a VA Advanced Practice Registered Nurse (APRN) stated that the Veteran specialized in bomb building and experienced combat in Vietnam, Laos, Thailand, and Cambodia from 1969 to 1970.  He was in treatment for alcohol dependence and combat PTSD.  

An additional letter from R.S. in November 2015 reports that the Veteran had described actual exposure to dangers of serious injury due to his job as an ammunition specialist.  Some of the Veteran's reported duties were classified.  The Veteran continued to be in therapy for symptoms that were the result of his experiences. 

At the November 2015 hearing, the Veteran testified that he was present at the Nakhon Phanom RTAFB when a sapper attack was conducted during the 1969 holiday season.  He also testified in essence that working with napalm was stressful.

The Board concludes that the evidence either does not tend to verify the occurrence of the stressors provided by the Veteran or they are incapable of being verified.  

Analysis

The 2012 examination report and other clinical records provide a current diagnosis of PTSD and a link established by medical evidence between the current symptomatology and the claimed stressors have been met.  38 C.F.R. § 3.304(f).  The remaining criterion is credible supporting evidence that the claimed in-service stressors actually occurred, a showing that the Veteran served in combat, or that his stressors related to fear of hostile enemy activity and were consistent with the circumstances of his service.  

Receiving enemy fire can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

The Veteran has provided reports of stressors that could constitute participation in combat; but his reports have varied wildly.  At times he has claimed stressors while serving in Vietnam, Laos, and Cambodia; the record clearly shows that he served only in Thailand, and most recently he has reported relevant service only in that country.  He has reported combat stressors in Thailand ranging from the loss of men under his command, the deaths of men he happened to be serving with, and being subject to multiple sapper or mortar attacks.  He has reported incidents on a scale that would be expected to have been recorded in the official record.  The official record does not record these attacks and deaths, and even the statement from his fellow service member does not report such incidents.  Given the variation in the reports, the service department records, and the absence of any other evidence of participation in combat, the Veteran's reports are not deemed credible.

For the same reasons the Veteran's reports of stressors based on fear of hostile military action are not deemed credible.  The service department records show that the Veteran served in a location that did not come under enemy attack as claimed by the Veteran.

The diagnoses of PTSD were based on the Veteran's reports of incidents involving enemy attacks on his base that resulted in many deaths.  The Veteran has at times suggested he participated in fighting off these attacks.  These reports have been researched on multiple occasions by examining the appropriate unit histories for the period that the Veteran was stationed, but are not shown to have occurred.  

The Veteran's personnel records include his performance report with a lengthy description of his duties and activities during this period, but these do not mention the many dangerous activities in addition to munitions maintenance described by the Veteran.  The statement from J.E. concerning enemy infiltrators around Christmas 1969 has been considered, but even if this incident occurred and somehow escaped official notice in all records, it should be noted that J.E. does not claim that weapons were fired or Americans were killed; rather, he simply states that intruders were captured.  His unit history for this period does not report any casualties, and given that many of his reported stressors have changed over the years the Board finds that the Veteran's reports are not credible enough to warrant further research.  

As there is no credible supporting evidence of the claimed stressors, the Veteran did not participate in combat and his reports of fear of hostile military action are not consistent with the circumstances of his service; the evidence is against the grant of service connection for PTSD.  

The only evidence of an acquired psychiatric disability other than PTSD, was provided on the May 1988 VA examination.  The examiner provided a diagnosis of generalized anxiety disorder based on incidents that occurred during the Veteran's purported service in Vietnam.  The record clearly establishes that the Veteran did not serve in Vietnam.  Inasmuch as the diagnosis and opinion was based on a faulty history, it is of little probative value.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Subsequent treatment providers have not found an anxiety disorder or other acquired psychiatric disability, aside from PTSD.  As such the evidence is against the grant of service connection for a psychiatric disability other than PTSD.

Heart Disease

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then ischemic heart disease, to include coronary artery disease, is among the diseases that shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In this case, the evidence clearly shows that the Veteran has current coronary artery disease.  Therefore, the requirement of a current diagnosis of the claimed disability has been met.  A nexus to service is still required.  The Board will now turn to the Veteran's claims that he was exposed to herbicides during service, which in turn led to the development of his coronary artery disease. 

The Veteran has at times claimed service in Vietnam, but his service records do not show that he served in Vietnam and most recently the Veteran has not claimed such service.  Therefore, he is not presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307. 

The Veteran claims to have been exposed to Agent Orange or a similar herbicide during his confirmed duty in Thailand at the Nakhon Phanom RTAFB.  

The provisions of M21-1, Part IV, Subpart ii, 1.H.5.a, b, contain instructions and information pertaining to contentions regarding herbicide in Thailand during the Vietnam era.  Special consideration of herbicide exposure on a factual basis is to be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This consideration includes Veterans who served at Nakhon Phanom.  The duties that are considered to have placed Veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to be near the air base perimeter by evidence of daily work duties, performance evaluations, or other credible evidence.  

The Veteran's contentions were sent to JSRRC for verification.  A September 2015 response states that the Veteran's unit was the 456 Munitions Maintenance Squadron, 56th Special Operations Wing, which was stationed at the Nakhon Phanom RTAFB for the period in question.  A review of the history submitted by the 56th Special Operations Wing was unable to document the Veteran's exposure to Agent Orange or tactical herbicides.  This history did not comment on the recreational activities of servicemen or their daily routes to and from their duty assignments.  The available historical information did not document the use, testing, spraying, or storage of Agent Orange or tactical herbicides at Nakhon Phanom RTAFB from July 1969 to September 1969.  However, a 1973 Department of Defense Report on Project CHECO contained evidence that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove cover for enemy forces.  The response notes that VA has determined herbicides used on Thailand base perimeters may have been tactical and procured from Vietnam, or may have been a strong commercial type herbicide that resembled tactical herbicides. 

At the November 2015 hearing, the Veteran testified that he was stationed at the Nakhon Phanom RTAFB from 1969 to 1970.  He did not report duty as a guard or in any other capacity that is specifically recognized as likely to have exposed him to herbicides.  Instead, he argues that the shop where he worked on munitions was placed close enough to the perimeter that he was exposed to herbicides.  He also testified that the road from the main part of the base to his shop was kept free of vegetation, suggesting that herbicides may have been used to keep it vegetation free.  

The Veteran further testified that the ammunition dump where he worked was located at the back of the base, which was located away from the rest of the base for safety.  He testified that he traveled to work every day on a bus that used the perimeter road as well as an access road that went from the interior of the base to the bomb dump.  The road formed a loop around his worksite, which was apparently used by this bus.  The Veteran said that the roads were maintained to keep vegetation down.  He also noted that his barracks were within 30 to 35 yards of the perimeter road.  Finally, the Veteran noted that he had to cross the perimeter to leave the base and go into town.  

The Veteran's military personnel records do not contain any evidence of duties that would place him near the air base perimeter.  There is no evidence that the Veteran served as a security policeman, a security patrol dog handler, or as a member of the security police squadron.  Although stressors he provided in 2006 in regards to his claim for service connection for PTSD describe activities in defense of the base perimeter, as noted above these allegations have not been verified, and he has not submitted any similar contentions in regards to his heart disability claim.  

The Veteran's military personnel records verify that he served as a Munitions Specialist.  However, his performance evaluation for the period in question does not describe any duties that would place him at the base perimeter, and the location of his duty station on the base was not noted.  

The Veteran has testified that the ammunition dump where he worked was near the perimeter, and that he took a bus that used the perimeter road to reach his work site.  He has submitted two photographs taken of Nakhon Phanom RTAFB from the air to illustrate his contentions and testimony.  The first was received in October 2012, and purports to show the area in which the Veteran worked.  The second was submitted at the November 2015 hearing, and contains a larger view of the entire base.  The area shown in the October 2012 photograph can be seen in the right hand portion of November 2015 picture.  

However, the Board notes that while the site identified by the Veteran as his work site is closer to the perimeter than the rest of the camp, the October 2012 photograph provides a clear view of this area.  It did not lie directly against the perimeter, but was instead far enough inside the base that it was separated from the perimeter by a wooded area, which indicates that herbicides were not used there.  In spite of the Veteran's suggestions otherwise, all evidence shows that any herbicide usage in Thailand was on the base perimeters, and not within the bases or on the roads.  As for the Veteran's contention that crossing the perimeter or traveling on the road near the perimeter would constitute herbicide exposure, the Board notes that everyone within the base would have done the same at one time or the other in order to enter or leave the camp, and so this clearly cannot be the intent of provisions regarding nearness to the perimeter found in the provisions of M21-1, Part IV, Subpart ii, 1.H.5.a, b.  The Veteran's exposure to herbicide is not conceded.  

The Board must still consider entitlement to service connection for heart disease on a direct basis. 

The Veteran's service treatment records are entirely negative for complaints, treatment or diagnoses regarding heart disease.  The Veteran does not contend that he either had, or was treated for, heart disease in service.  

The post service medical records are also negative for evidence regarding the onset of heart disease until many years after discharge.  VA treatment records show that coronary artery disease was discovered in September 2011, and that the Veteran underwent cardiac catheterization that same month.  The Veteran has made some vague contentions about having chest pains in the 1980s, but does not argue that his heart disease was diagnosed prior to this date.  

His heart disease has not been related to active service by a competent medical opinion or by evidence of a continuity of symptomatology.  As noted, the Veteran has acknowledged the onset of heart disease many years after service and has not reported the onset of symptoms in service or continuing since service.  Because there is no evidence of heart disease in-service or since, service connection cannot be granted on the basis of the presumptions accorded chronic diseases.  Cf. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  The evidence is against otherwise finding a nexus between the current heart disease and service.

Therefore, as coronary artery disease was not shown in service or until many years after discharge from service, and has not been related to active service by medical evidence, entitlement to service connection is not merited.  



ORDER

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder is denied. 


	
Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


